PROVOSTY, J.
Defendant was convicted of keeping a “blind tiger” under the same ordinance which was upheld in City of Shreveport v. Maroun, 134 La. 490, 64 South. 388, and was declared in same city v. Knowles, 136 La. 770, 67 South. 824, to have been repealed by the statute upon the same subject only in so far as the two were inconsistent. No charge of inconsistency or repeal is made in the present case; but the charter authority of the city to adopt the ordinance is again challenged. We see no reason for departing from the views expressed on that point in the Maroun Case, supra, and incidentally approved in the Knowles Case, supra.
Judgment affirmed.
MONROE, C. J., dissents, and hands down reasons. See 73 South. 313.